Citation Nr: 0827268	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability, to include as due to service connected facial 
trauma.

2.  Entitlement to service connection for narcolepsy, to 
include as due to facial trauma.

3.  Entitlement to service connection for obstructive sleep 
apnea, to include as due to facial trauma.

4.  Entitlement to an evaluation in excess of 30 percent for 
post operative residuals of left shoulder rotator cuff and 
glenoid tears, with limitation of motion.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a nasal fracture.

6.  Entitlement to a compensable evaluation for residuals of 
fracture of the maxilla.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hand 
neurological disability, to include as due to a service 
connected left shoulder disability, and if so, should the 
reopened claim be granted.

8.  Entitlement to service connection for headaches, to 
include as due to traumatic brain injury and facial trauma.

9.  Entitlement to service connection for a back disability, 
to include as due to a service connected left shoulder 
disability.

10.  Entitlement to an evaluation in excess of 10 percent for 
residuals of deformity of the maxillary sinus.

11.  Entitlement to separate compensable evaluations for 
service connected loss of smell and loss of taste.

12.   Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1980 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, February 2005, and 
February 2006 rating decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The January 2005 decision, in 
pertinent part, denied service connection for a back 
disability.  The February 2005 decision denied service 
connection for narcolepsy, headaches, left hand disability, 
and left eye disability; denied increased evaluation for 
deformity of the maxillary sinus, maxillary fracture, nasal 
fracture, and left shoulder disabilities; and denied 
entitlement to TDIU.  The February 2006 decision denied 
service connection for sleep apnea.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in May 2008.  At that time, it was 
indicated that a panel decision would be required in this 
case; upon further review of the claims file, it is apparent 
that no panel consideration is required.  Prior Board 
decisions are final and unappealed, and the instant claim 
involves newly raised issues.

The Board notes that in October 2002 and October 2004 
correspondence, the veteran appears to have raised additional 
claims, to include entitlement to service connection for 
various scars, a vascular problem of the left hand, 
fibromyalgia, an acquired psychiatric disability, and chronic 
fatigue syndrome.  Further, in describing current disability 
at the May 2008 Travel Board hearing, the veteran made 
allegations of a neurological disability of the face and 
cranial nerves, and raised the possibility of a traumatic 
brain injury.  These issues are referred to the RO for 
appropriate action.

The issues involving service connection, with the exception 
of the claim for a left eye disability, entitlement to 
increased evaluation for maxillary sinus deformity, 
entitlement to separate evaluations for impaired sense of 
smell and taste, and of entitlement to TDIU, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A currently diagnosed, chronic left eye disability, 
manifested by dysfunction of the lachrymal duct, is shown to 
be related to documented in-service facial trauma.

2.  The preponderance of the medical evidence of record 
establishes that narcolepsy is at least as likely as not 
related to the veteran's service connected facial trauma.

3.  The preponderance of the medical evidence of record 
establishes that obstructive sleep apnea is at least as 
likely as not related to the veteran's service connected 
facial trauma.

4.  The service connected left shoulder disability is 
manifested by limitation of motion to shoulder level; the 
limitation is caused by pain and weakness, and repetitive 
motion causes an additional limitation.

5.  The service connected nasal fracture is currently 
manifested by a deviated and perforated septum which blocks 
the left nasal passage.

6.  Current residuals of the fracture of the maxilla are not 
shown; there is no evidence of displacement, loss of teeth, 
or loss of all or part of the maxilla itself. 

7.  By way of a December 1990 rating decision, service 
connection for a left hand neurological disability was denied 
on the basis that no current disability was shown; the 
unappealed decision became final in December 1991.

8.  Evidence submitted since December 1990 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact, 
and raises the reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Service connection for a left eye disability is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007): 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Service connection for narcolepsy is warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007): 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3. Service connection for obstructive sleep apnea is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007): 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

4.  An evaluation in excess of 30 percent for post operative 
residuals of left shoulder rotator cuff and glenoid tears, 
with limitation of motion, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2007).

5.  An evaluation in excess of 10 percent for residuals of a 
nasal fracture is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.97, Diagnostic Code 6502 (2007).

6.  A compensable evaluation for residuals of a fracture of 
the maxilla is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.150, Diagnostic Codes 9913 to 19915 (2007).

7.  New and material evidence has been received to reopen a 
claim of service connection for a left hand neurological 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A review of the claims file reveals that despite potential 
deficiencies in the notice provided to the veteran with 
respect to some issues, the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  June 2004 
and June 2005 correspondence to the veteran notified him of 
the elements of his claims, and of the evidence and 
information necessary to substantiate those claims.  The 
correspondence also set forth the respective obligations of 
VA and the veteran in obtaining such.  

The correspondence failed, with respect to the claims for 
service connection, to provide information regarding the 
assignment of effective dates and evaluations as required 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006), or to 
inform the veteran of the specific measurements and findings 
required for an increased evaluation for a left shoulder 
disability, under Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In neither instance, however, is the veteran 
prejudiced.  Not only did VA provide all the omitted 
information through statements of the case (SOC), 
supplemental statements of the case (SSOC), and various 
correspondence, the veteran has also demonstrated his actual 
knowledge of the applicable law and regulations in his 
written statements and testimony at the May 2008 hearing.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).

The Board notes that in light of the favorable decision 
below, there is no need to discuss any deficiency regarding 
the need for new and material evidence to reopen a previously 
denied claim of service connection for a left hand 
neurological disability.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records as identified by the veteran, as well as records from 
the Social Security Administration and the service treatment 
records.  The veteran submitted extensive private medical 
records, including those obtained with VA assistance, and was 
provided an opportunity to set forth his contentions during 
the May 2008 hearing before the undersigned Veterans Law 
Judge.  The appellant was afforded VA medical examinations in 
September and October 2004; his statements and private 
records have not indicated a worsening of symptoms since that 
time requiring additional examination.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Left Eye Disability

Here, it is well established that while on active duty, the 
veteran was in a serious car accident.  In January 1988, the 
veteran struck his head on the steering wheel of his car in a 
crash, and sustained injuries to his face, including multiple 
fractures of his nose, maxilla, and the left orbital socket.

Private medical records reveal that following this accident, 
the veteran began experiencing problems with mucus buildup 
and wearing contact lenses in the left eye.  Dr. DML, a 
private optometrist who treated the veteran from 1980 to 
2004, opined that the problems were related to the physical 
damage to the face, in particular the sinus and the orbital 
bone.  

At the October 2004 VA examination, the examiner noted the 
in-service injury and the current complaints of nasolacrimal 
duct dysfunction.  The veteran also reported blurry vision.  
Physical examination showed a dry cornea, decreased tear 
break-up time and a mucousy tear film.  The examiner stated 
that there was "no residual ocular tissue damage" from the 
in-service injury.  He did not opine as to whether the tear 
duct problems were related.

Several doctors, both private and VA noted the presence of 
myopia, a developmental defect not subject to service 
connection.  Prior to his accident, the veteran wore contact 
lenses for vision correction, but had to stop due to the 
buildup of mucous, which caused irritation and infection.  
The veteran underwent Lasik eye surgery in January 2003; no 
doctor relates the vision impairment to the accident or 
indicates that the impairment worsened.

At the May 2008 hearing, the veteran continued to report a 
mucous buildup in his eyes, and also stated that he 
subjectively experienced an imperfection in the eye surface 
that caused a spot to appear in his vision.  The spot moved 
around and felt like a physical defect, but no doctor had 
been able to find anything physically wrong with or present 
in the eye.  The veteran also reported a feeling of great 
pressure, as if his left eye was going to be expelled from 
the socket.

The Board finds that the currently diagnosed lachrymal duct 
dysfunction, manifested by mucous production and dry eye, is 
directly related to the in-service facial trauma.  To this 
extent only, the claim is granted.  Private treatment records 
reveal that problems began soon after the injury, and a 
private doctor has opined that a causal relationship exists.  
There is no other service connectable disability diagnosed.  
The developmental defect of myopia, as a refractive error, is 
not service connectable.  38 C.F.R. § 3.303(c).  

Narcolepsy and Obstructive Sleep Apnea

As the analysis for each disability is identical, narcolepsy 
and sleep apnea are discussed together.

The veteran alleges that due to the trauma to his face, to 
include nasal and sinus damage, he has developed narcolepsy 
and obstructive sleep apnea.  The medical evidence of record 
is clear, and supports his allegations.

Temporally, the veteran had no problems with sleepiness or 
apnea prior to his accident.  Service treatment records are 
silent regarding such problems.

Private medical records establish diagnoses of both 
narcolepsy, marked by daytime sleepiness and "automatic 
behaviors" in a sort of fugue state, and obstructive sleep 
apnea, marked by daytime sleepiness and hypoxia.  Dr. BPA, in 
particular, stresses that the diagnostic criteria for each 
are met, and they are in fact separate disability entities.

A September 2004 VA examiners noted the veteran's daytime 
sleepiness, and attributed this to sleep apnea.  He appears, 
without clearly stating, to relate the apnea to the service 
connected obstruction of the nasal passages.  He did not 
diagnose narcolepsy.

Private doctors, however, clearly relate the nasal fracture 
and resultant obstruction of the nasal passages to the 
diagnosed sleep apnea.  Dr BPA so opined in a December 2000 
statement, and Dr. NJM stated that the facial trauma led to 
sleep apnea.  There are no contrary opinions.

Similarly, Dr. BPA and Dr. NJM have opined that narcolepsy is 
a result of the damage to the veteran' face sustained in 
service, as well as the corrective surgeries.

In light of two medical opinions finding a nexus between the 
in-service facial injuries and the absence of any contrary 
evidence, the claims of service connection must be granted.

Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Left Shoulder

The veteran's service connected post operative residuals of 
left shoulder rotator cuff and glenoid tears, with limitation 
of motion, is currently evaluated as 30 percent disabling 
under Diagnostic Code 5201.

Code 5201 provides that for a disability of the minor 
extremity, as here, a 30 percent evaluation is assigned where 
the range of motion of the arm is limited to 25 degrees from 
the side.  This is the maximum schedular evaluation under 
Code 5201.  38 C.F.R. § 4.71a.  A higher evaluation is 
available only where there is unfavorable ankylosis of the 
joint (Code 5200) or evidence of impaired union at the head 
of the humerus (Code 5202).  38 C.F.R. § 4.71a.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

On October 2004 VA examination, the veteran reported an 
extensive surgical history on the left shoulder, to include 
one arthroscopy and three rotator cuff repairs.  He stated 
that surgeries had not improved the function of the shoulder.  
He complained of pain, weakness, and stiffness of the left 
shoulder.  He was not currently receiving treatment.  The 
veteran reported that he on occasion has flare-ups of left 
shoulder pain, depending on his activity.  He reported having 
difficulty raising the arm above shoulder level, and the 
examiner estimated that on flare-up or with repetitive 
motion, movement was further impaired by 20 percent.  The 
veteran stated that he had difficulty with daily tasks such 
as cutting vegetables or washing dishes.  He confirmed that 
he was right handed.  Strength was measured as 3+/5.  There 
was no edema, redness, tenderness, or effusion.

Private medical records show continued complaints of left 
shoulder pain and weakness.  Dr. LM, a chiropractor, stated 
in June 2004 that the veteran had reported shoulder pain in 
June 2001; there were "significant biomechanical changes to 
the shoulder girdle" which caused increased pain with 
prolonged or intense physical activity. Weekly treatment 
provided some relief, but the doctor opined that the veteran 
would always have recurrent shoulder pain related to his 
activity level.  On a January 2006 work capability report 
signed by Dr. DGS, the veteran's treating orthopedist, 
indicated that the veteran was limited to light work , with 
no overhead lifting, no weights over five pounds, and no 
repetitive use of the left hand.  Dr. DGS had stated in April 
2004 that the veteran had abnormal motion of the left 
shoulder, including a "high riding" humeral head which 
showed continued rotator cuff problems.  The doctor stated 
that at that time the veteran had "constant and persistent 
severe disability" of the left shoulder.

The veteran has repeatedly stated that he continues to have 
left shoulder pain and impaired function, to include 
limitation of motion.  At the May 2008 hearing, the veteran 
reported that he "can move it around fairly decent" but 
that the shoulder hurt all the time.  When lifting the arm to 
the side, away from the body, the pain was severe enough to 
"lock" the limb at about shoulder level.  If he tried the 
movement with weight, "it ain't going anywhere."  The pain 
increased with repeated movement.  The arm no longer came out 
of the socket, though in certain positions, such as lifting 
the arm when laying down, it felt loose.  The veteran stated 
that the post-surgical positioning of the joint actually 
makes the left arm seem shorter than the right.  

The Board notes that the maximum schedular evaluation is 
assigned under Code 5201.  The evidence of record does not 
establish the presence of ankylosis in the left shoulder 
joint, nor do the functional limitations due to pain and 
weakness result in the functional equivalent of ankylosis.  
The veteran can still move the left arm through a wide range 
of motion, with moderately severe limitation in several 
planes.  Further, although the positioning of the humerus has 
been altered by repeated surgery, there is no medical 
evidence of nonunion or a fibrous union at the humeral head.  
No higher schedular evaluation is assignable based n the 
medical evidence of record.

The Board has considered referral of the left shoulder for 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  In 
exceptional cases, where the rating schedule is found to be 
inadequate to fully compensate the veteran for the loss of 
earning capacity due to a service connected disability, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, may assign an evaluation outside those 
described in the schedule.  The criteria for such is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Here, no referral for extraschedular evaluation is warranted.  
There is no evidence of frequent hospitalization.  The 
veteran has argued that, based on the limitation to light 
work, his service connected left shoulder markedly interferes 
with employment.  He in fact cites the shoulder as the reason 
he was forced to leave his work with the Post Office.  He was 
no longer able to do the physical duties required of him.  A 
review of the medical evidence, however, shows that while 
several doctors do state that the shoulder would prevent 
physical labor, the veteran would, considering only the 
shoulder disability, be able to perform sedentary work, as at 
a desk. 

Nasal Fracture

The veteran's nasal fracture is evaluated under Diagnostic 
Code 6502, which provides for evaluation of deviation of the 
nasal septum based on the extent of obstruction of the nasal 
passages.  A 10 percent evaluation is assigned when, due to 
trauma, there is a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
No higher schedular evaluation is possible.  38 C.F.R. 
§ 4.97.

The evidence regarding the status of the veteran's nasal 
septum is not disputed.  The left nasal passage is almost 
entirely blocked, and there is a large perforation present.  
All descriptions by the private and VA doctors agree, and the 
veteran corroborates the medical findings with his own 
description of his impairment and trouble breathing.

As there is no higher schedular evaluation available, the 
sole consideration is whether referral for an extraschedular 
evaluation is warranted under 38 C.F.R. § 3.321(b).  The 
Board finds that no referral is warranted.

The veteran has undergone several procedures to refine or 
correct the reconstruction of the nose, but has not required 
frequent hospitalization.  Further, the nasal fracture and 
resultant obstruction have not interfered with employment.  
The September 2004 VA examiner stated that there was 
currently no incapacity as a result of the nasal fracture; he 
commented, as have several private doctors, that other 
respiratory conditions possibly related to the fracture 
affect the veteran's function.  In the absence of exceptional 
or unusual circumstances which make application of the 
schedule to the veteran's service connected nasal fracture 
impractical, referral for extraschedular evaluation in excess 
of 10 percent is not recommended.

Fracture of the Maxilla

The residuals of a fractured maxilla (upper central part of 
the jaw) are currently rated under Diagnostic 9910, as it 
existed in 1988,when service connection for the disability 
was granted.  Code 9910 provided that impairments of the 
maxilla were to be evaluated according to the criteria 
applicable to similar disabilities of the mandible.  The 
Schedule was amended effective in July 1994, and that 
particular Code was eliminated.  The current schedule 
provides that disabilities of the maxilla are evaluated under 
Code 9914, 9915, or 9916.  The Board determines that the 
current Schedule is more favorable to the veteran, as it does 
not rate by analogy to another body part and provides higher 
possible evaluations for the same or similar findings.

Codes 9914 and 9915 are not applicable in this instance, as 
they evaluate the maxilla based on the extent of loss of the 
bone.  Here there is no evidence or allegation of a loss of 
the substance of the bone; the injury was a slight fracture.  

Code 9916 assigns a 0 percent evaluation for malunion or 
nonunion of the maxilla with slight displacement.  Moderate 
displacement warrants a 10 percent evaluation, and severe 
displacement is rated 30 percent disabling.

Here, there is no displacement or malunion of the maxilla, 
and no showing of current residuals of the fracture.  The 
fracture noted in 1988 is shown to have healed completely.  
There has been no loss of teeth, or of any bone of the 
maxilla.  No doctor, either VA or private, notes any 
impairment of the jaw, deformity of the lower face, or other 
orthopedic manifestation of the fracture.  No compensable 
evaluation can be assigned in the absence of an actual 
current disability.

The Board notes that during the May 2008 hearing, the veteran 
complained of numbness and nerve impairment of the face above 
the maxilla and over the cheekbone.  This is considered a 
separate disability, and has been referred to the RO for 
consideration.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was filed in May 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In a December 1990 rating decision, the RO denied service 
connection for a left hand disability, finding that there was 
no current disability shown.  The evidence at that time 
consisted of private treatment records, a VA examination 
report, and service treatment records.  Since December 1990, 
VA has received additional private treatment records, 
including current nerve studies, statements from himself and 
his spouse, and VA examination reports.

The evidence received since December 1990 is new in that it 
was not previously before agency decision makers.  The 
majority of the records were not even created until after 
1990.  Further, they show the presence of some left hand and 
left arm neurological disability.  Although the degree of 
impairment and its location are not clearly defined, the new 
evidence addresses the unestablished fact of current 
disability.  Private doctors also indicate that the current 
findings could be related to the service connected left 
shoulder injury, thereby raising the reasonable possibility 
of substantiating the claim.

As new and material evidence has been received, the claim of 
entitlement to service connection for a left hand 
neurological disability may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

Service connection for a left eye lachrymal duct disability 
is granted.

Service connection for narcolepsy is granted.

Service connection for obstructive sleep apnea is granted.

Entitlement to an evaluation in excess of 30 percent for post 
operative residuals of left shoulder rotator cuff and glenoid 
tears, with limitation of motion, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a nasal fracture is not warranted.  

Entitlement to a compensable evaluation for residuals of a 
fracture of the maxilla is denied.

New and material evidence having been received, the claim of 
service connection for a left hand neurological disability is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.




REMAND

With regard to the issues of service connection for a back 
disability and left hand neurological disability, and 
evaluation of residuals of deformity of the maxillary sinus, 
to include consideration of separate compensable evaluations 
for loss of smell and taste, additional development is 
required.  As is discussed below with respect to each 
disability, VA examinations, to include medical opinions, are 
required.

In the instance of the claim for TDIU, entitlement to that 
benefit is dependent on the final determinations of service 
connection and evaluation for the claimed conditions, and 
hence the question of TDIU entitlement is inextricably 
intertwined with those issues.  Adjudication must be deferred 
until they can be fully addressed.

Back Disability

A VA examination is required to clearly identify any current 
back disability and to obtain a medical opinion regarding its 
relationship to service or a service connected disability.  
The evidence of record clearly indicates that there are 
complaints of low and middle back pain, but it is unclear if 
these complaints are chronic and represent a service 
connectable disability.  A private doctor has stated that his 
treatment of back problems was related to "biomechanical 
changes" related to the left shoulder disability.  Remand is 
required to clarify the diagnosis, if any, and resolve a 
question as to the etiology of any current disability.

Headaches and Deformity of the Maxillary Sinus

A review of the evidence of record reveals that these issues 
are inextricably intertwined, and hence the reasons for 
remand are discussed together.  

With regard to service connection for headaches, the medical 
evidence reveals diagnoses of both migraine and sinus 
headaches.  However, no doctor appears to diagnose both 
together, giving rise to an apparent conflict in diagnosis.  
Examination is required to determine the correct current 
diagnosis or diagnoses with respect to the headaches.  
Consideration also must be given to the allegation of a 
traumatic brain injury during the accident and its role in 
the current complaints.

Because the evaluation of the residuals of the deformity of 
the maxillary sinus is in part dependent on the occurrence of 
headaches, adjudication of the claim for increase must be 
delayed, in part, until an examiner can determine the origin 
of the headaches.  Further, an examination is required to 
determine whether there is any current sinusitis or objective 
evidence of chronic sinusitis.  The veteran has made 
subjective complaints of ongoing sinus symptoms which are not 
clearly supported by the medical evidence of record.  Current 
medical evidence will be helpful in determining the chronic 
nature and frequency of any sinus episodes.

Loss of Senses of Smell and Taste

The RO has included the loss of the senses of smell and taste 
with the evaluation of residuals of the deformity of the 
maxillary sinus, as the evidence of record at the time of 
evaluation did not show a complete loss of those senses.

At the May 2008 Travel Board hearing, however, the veteran 
testified that the loss had grown worse, and was now 
complete.  A VA examination is required, to include objective 
testing, to determine the current extent of any sensory loss.

Left Hand Neurological Disability

As was discussed above in formally reopening the previously 
denied claim of serviced connection for a left hand 
neurological disability, private medical evidence, including 
EMG reports, shows that the veteran's subjective complaints 
of numbness of the hand are supported.  Those records, 
however, offer contradictory conclusions as to the location 
of the impairment, its extent, and any relationship to the 
service connected left shoulder disability.  For example, at 
one time lesions of the nerves were noted, and later 
impingement of the nerves in the elbow was reported.  Even 
normal EMG reports have been obtained.  A further examination 
is required to clearly identify any current chronic 
disability, and to obtain an opinion regarding its 
relationship, if any, to the service connected left shoulder 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination.  The examiner must review the 
claims file in connection with the 
examination.  The examiner should state 
all current diagnoses of the spine, to 
include the lumbar and thoracic regions.  
The doctor should offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed chronic spine 
condition is related to the service 
connected left shoulder disability.  A 
full and complete rationale for all 
opinions expressed is required.

2.  Schedule the veteran for a VA 
neurological examination.  The examiner 
must review the claims folder in 
connection with the examination.  The 
examiner should opine as to whether there 
is a current chronic headache disorder 
diagnosed, and if so, should opine as to 
the origin of such.  Specifically, are the 
headaches migraines, sinus related, or due 
to some other cause?  The examiner should 
opine as to whether it is at least as 
likely as not that any current headache 
disorder is related to documented in-
service head trauma.

3.  Schedule the veteran for a VA nose, 
sinus, larynx, and pharynx examination.  
The examiner should state whether there is 
any current infection or inflammation of 
the maxillary sinus.  Is the infection or 
inflammation chronic?  How frequently do 
such episodes occur, and how severe are 
they?

4.  Schedule the veteran for a VA 
examination to evaluate his senses of 
smell and taste.  The examiner should 
conduct all required testing.  The 
examiner should describe any remaining 
sense of smell or taste.  If there remains 
no functional ability to smell or taste 
for practical purposes in daily life, the 
examiner should so state.

5.  Schedule the veteran for a VA 
peripheral nerves examination.  The claims 
file must be reviewed in conjunction with 
the examination.  EMG testing must be 
performed, in addition to any other 
testing deemed appropriate by the 
examiner.  The examiner should state 
whether there is any current neurological 
disability of the left upper extremity, 
and if so, should opine as to whether it 
is at least as likely as not that such 
disability is due to or a result of the 
service connected left shoulder 
disability.  The examiner should discuss 
prior EMG testing and explain variation in 
results to the extent possible.

6.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


